                      Case 6:19-cv-00330-JDK-JDL Document
                                                     -X)                  l                   t
                                                          8 Filed 08/26/19 Page 1 of 2 PageID #: 30


                                        .,1 \\\\




                                                                                                                             c V arc

                                                                                                                       UG 2 6 2019
                                                                                                                       '.ndist.o?




                                                                                                             £\\


       .S: :     £ r\ \       <_
                                    .X-             _     -\    li    r   Kt
                                                                                                  vX i w A         t » _ '
                                                                                                                                           f£
                                    A- xl:t --£' x ,'c..              \\L<:\       \ (
                                                                                             xA ¦&. fA'.A'-                            '' P.            \
        .V /'X \                                                  .       x'e.
                                                                                         (
                                                                                                     Ai\X    X * .    . '             ' *¦ v' >,X , ,


       , \ ,\ i,J '   -! 'x




       \                                     XP' . X             p



x\. \ ._v                     ..v
                                              S\ i \
                                             J Xlfc l\                        • XXA l:A W                   i\\ 1            \   .      \
                        \

                               X. :\ 'a'X .P ixL                          \\k. Vxx. x.'e. P?X., f.vV Cvtx. i \ /x




       V V
X/ .
                                                               i\tj\\..       \K             \ £XL                  pA\X A \vt                  x l X

                 %jp                               f. \                                                                              \ i L-
                                                                                                                                         h
                                   p.                                                                                  \x_ _



 flIV.           X \v.                  x
    Case 6:19-cv-00330-JDK-JDL Document 8 Filed 08/26/19    Page
                                                   - ¦ (' \\, (  2 of 2 PageID #: 31




               V
                                                   f

          v.




                                      K u\
                                        (
-
                           k._.   .   V




                                                                       ( ±:>\   .¦¦ \»
